TANEY, Chief Justice.
Judge HALLYB UR-TON and myself differ as to two points arising upon this motion. U) He thinks Reid’s testimony admissible upon a proper construction and application of section 21, • c! 199, Code Va. I should concur with him if' I regarded this a mere question of evidence," *480but I think it goes deeper, and affects the discretionary power of this court as to granting several trials upon joint indictments. This rests in the sound discretion of the United States courts, but if this act of Virginia applies as contended for the prisoner would, have a right to insist upon separate trials. I think, therefore, the act does not apply. (2) Judge HALLIBURTON also thinks a new trial ought to be granted on the statements of the jurors. I do not think affidavits of jurors ought to be received to impeach their own verdict, but even if received the statements of the jurors in this case seem to me no ground for a new trial. Upon a certificate of this division of opinion between Judge HALLXBUItTOX and myself the question in these cases will go to the supreme court of the United States for decision. •